Case: 21-40177     Document: 00515988238         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-40177                          August 20, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tommy James Lee Horne,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:03-CR-81-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Tommy James Lee Horne, federal prisoner # 10536-078, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. He
   contends, among other things, that the district court erred by relying on




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40177        Document: 00515988238              Page: 2       Date Filed: 08/20/2021




                                          No. 21-40177


   U.S.S.G. § 1B1.13, p.s., in denying his motion because § 1B1.13, p.s., and its
   commentary do not apply to § 3582(c)(1)(A) motions brought by prisoners.
           We review the district court’s denial of Horne’s § 3582(c)(1)(A)
   motion for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). A district court abuses its discretion when its
   decision is grounded in a legal error or clearly erroneous facts. Id.
           Following the denial of Horne’s motion, we held that, although
   § 1B1.13, p.s. can be considered by a court, a district court is not bound by
   that section in considering a § 3582(c)(1)(A) motion brought by a prisoner.
   See United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021). Because
   the district court did not have the benefit of Shkambi and appears to have
   relied exclusively upon § 1B1.13, p.s.,1 we conclude that the decision should
   be reconsidered under the applicable cases. See United States v. Cooper, 996
   F.3d 283, 288 (5th Cir. 2021); see Shkambi, 993 F.3d at 393; Chambliss, 948
   F.3d at 693.
           The denial of Horne’s § 3582(c)(1)(A) motion is VACATED, and
   the case is REMANDED for further proceedings consistent with this
   opinion.




           1
             While stating that § 1B1.13, p.s. “informs” the decision, the district relied only
   upon that definition and did not address anything else, such as 18 U.S.C. § 3553(a). Thus,
   we conclude that § 1B1.13, p.s. was improperly applied as binding.




                                                2